Citation Nr: 1409630	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, including as due to exposure to mustard gas.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran had active military service from April 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the Board in June 2007, when the Board denied the Veteran's claim.  The Veteran appealed the Board's June 2007 decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in August 2008, the Court vacated the Board's June 2007 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  

The claim was again before the Board in January 2009, when the Board again denied it.  The Veteran appealed the Board's January 2009 decision to the Court.  In an Order dated in December 2009, the Court vacated the Board's January 2009 decision and remanded the case to the Board for further development consistent with a December 2009 JMR.

In June 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development consistent with the parties' agreement in the December 2009 Court-ordered JMR.  The Board's June 2010 remand directives have been substantially completed, and the Veteran's claim has been returned to the Board for appellate review.  

Representation

When the Veteran initially filed his claim to establish service connection for a respiratory disability, he was unrepresented.  In October 2004, the Veteran submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor Disabled American Veterans (DAV).  (See an October 2004 VA Form 21-22.)  Thereafter, DAV acted on the Veteran's behalf in all VA matters.  However, in August 2007, the Veteran submitted a completed VA Form 21-22a (Appointment of Individual as Claimant's Representative in favor of John S. Berry, a private attorney.  (See an August 2007 VA Form 21-22a.)  This filing effectively revoked DAV as the Veteran's representative, and at all times after this submission, John S. Berry has acted on the Veteran's behalf in all VA matters.  Accordingly, John S. Berry is the Veteran's representative of record as reflected on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that, during his basic training in April 1956, he was near to a canister which exploded and released a cloud of hazy substance that the Veteran avers was mustard gas.  He further contends that the substance got onto his face, and that he immediately put on his gas mask, but that he had already inhaled some of the substance.  He states that he developed blisters on his face due to this direct exposure, and within approximately three months, he contracted pneumonia and has been having breathing problems ever since.  (See the Veteran's April 2003 claim and a May 2010 correspondence from Veteran's attorney).  

The record reflects an extensive history of lower respiratory disorders, to include diagnoses of COPD and emphysema in the early 1990's, and private treatment for breathing problems dating back to 1980.  In this regard, in a November 2004 statement, the Veteran stated that he was treated by Dr. Chatkupt from 1980 to 1982.  However, despite this report of prior treatment, the record is devoid of private treatment records from this clinician.  The Board concludes that these records may be helpful in determining the etiology of this disability.  After the Veteran submits a completed release for these records, the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

The Board notes that that the Veteran's service medical records are not on file, and are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  Because VA has a heightened duty to assist veterans in such situations, searches for alternative records have been undertaken; however, morning and sick reports and Surgeon General Office (SGO) records have been found to be unavailable, also.  Although emphysema and COPD are diseases for which service connection may be established if full-body exposure to nitrogen or sulfur mustard or Lewisite in service is demonstrated, 38 C.F.R. § 3.316(a)(2) (2013), the Veteran's contention concerning in-service exposure to mustard gas has not been corroborated, despite the extensive efforts by the RO and AMC.  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to exposure to mustard gas.  See, generally, Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In support of his claim, the Veteran has submitted statements from two service friends who corroborate the Veteran's contention that he went to sick call during basic training at Fort Chaffee for treatment of blisters on his face.  Further, the Veteran has submitted a July 2010 statement from Dr. Smith who, based on and the Veteran's reports of in-service exposure to mustard gas and a July 2010 computer tomography (CT) scan of the Veteran's chest, stated that the Veteran's reports of in-service blisters on his face and current evidence of bronchiectasis are consistent with exposure to mustard gas.  While the Board notes that Dr. Smith's July 2010 opinion is generally favorable to the Veteran's claim, it is not accompanied by a medical rationale and is largely based on the Veteran's uncorroborated reports of in-service exposure to mustard gas.  

In light of the foregoing, the Board finds that this case involves medical questions which are beyond the Board's purview, and thus, it would be useful for the Veteran to undergo a VA pulmonary examination to determine the current status of any extant lower respiratory disability, to include emphysema and COPD, to include medical opinions assessing whether any current pathology could be etiologically linked to service, to include exposure to mustard gas.  This is especially true considering that, despite the evidence showing current disabilities, in-service symptoms congruent with the current disabilities, and the July 2010 opinion from Dr. Smith indicating a possible link between the in-service symptoms and current disability, the Veteran has not been provided a VA examination.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any outstanding private treatment records which are pertinent to his claim remanded herein.  Regardless of his response, provide the Veteran with a VA Form 21-4142, and instruct him to complete and submit to VA proper authorizations for release to VA of all records of private treatment from Dr. Chatkupt from 1980 to 1982.  After receiving the completed authorizations for release, undertake all appropriate efforts to attempt to obtain these identified records. The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of any respiratory disabilities present during the pendency of the appeal (since April 2003).  All indicated tests and studies should be accomplished.  The entire claims folder must be reviewed by the examiner prior to examination, including any relevant information and material contained therein regarding mustard gas (or similar vesicant agent) exposure.  The examiner must indicate that a review of the claims file was made.  The examiner should adequately summarize the relevant medical history and clinical findings, and provide detailed reasons for their medical conclusions.  

Thereafter, the clinician should provide an opinion based on consideration of all the evidence of record, to include the July 2010 private physician's opinion and the statements from the Veteran and his service buddies concerning blisters on his face and pneumonia after the alleged exposure, concerning whether it is at least as likely as not that any currently manifested pulmonary disability, to include emphysema and/or COPD is causally or etiologically related to military service, to include mustard gas (or similar vesicant agent) exposure.  

In providing this opinion, the clinician must provide a complete rationale with appropriate citations to specific evidence in the claims file.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After completing the above development, and any other development deemed necessary, adjudicate the Veteran's claim in light of all evidence of record  If the benefit sought remains denied, provide a SSOC to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


